                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RODRIGO GURROLA,

       Plaintiff,

v.                                                                 No. CV 20-1305 MV/CG

GENERAL MOTORS LLC,

       Defendant.

       ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER

       THIS MATTER is before the Court on the parties’ Stipulated Motion for Entry of

Protective Order (the “Motion”), (Doc. 23), filed May 20, 2021. In the Motion, the parties

explain they have agreed “to preserve and maintain the confidentiality of certain alleged

confidential, commercial, and proprietary documents to be produced by parties and non-

parties in this action.” (Doc. 23-1 at 2). The Court, having reviewed the Motion and

noting it is stipulated, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the terms of the parties’ Stipulated Motion for

Entry of Protective Order, (Doc. 23), as set forth in Exhibit 1, (Doc. 23-1), shall govern in

this case absent a superseding Order of the Court.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
